APPEAL OF GENEVIEVE TUCKER.Tucker v. CommissionerDocket No. 3470.United States Board of Tax Appeals2 B.T.A. 796; 1925 BTA LEXIS 2267; October 5, 1925, Decided Submitted July 15, 1925.  *2267 Genevieve Tucker, pro se.  Briggs G. Simpich, Esq., for the Commissioner.  Before STERNHAGEN, GREEN, and LOVE.  The taxpayer appeals from the determination of a deficiency of $6.36 in income tax for 1923.  The deficiency arises from the disallowance by the Commissioner of certain deductions claimed by the taxpayer for taxes paid and contributions made.  FINDINGS OF FACT.  The taxpayer on her income-tax return claimed the following deductions, which were disallowed by the Commissioner: Other churches$31.00Daughters American Revolution12.75Passage tax and reservations168.16There was no evidence introduced to show that the Daughters of the American Revolution is within one of the classes of organizations contributions to which may be deducted under the Revenue Act of 1921.  The item described above as "passage tax and reservations, $168.16," was the amount paid for transportation from Baltimore to Bermuda.  This amount included tax of $5 paid on a steamship ticket costing $150.  DECISION.  Taxpayer is allowed deduction of $5 for tax paid on passage ticket; otherwise, the determination of the Commissioner is approved.  The tax*2268  will be computed on the basis of the foregoing findings of fact.  Final determination will be settled on 7 days' notice, in accordance with Rule 50.  ARUNDELL not participating.